DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                            MICHAEL JACKSON,
                                Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                 No. 4D14-3652

                                 [March 25, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara McCarthy, Judge; L.T. Case No.
13005103CF10A.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

  Affirmed. Our affirmance is without prejudice to appellant challenging
the voluntariness of his plea through a timely collateral motion. See Fla.
R. Crim. P. 3.850.1

DAMOORGIAN, C.J., TAYLOR and KLINGENSMITH, JJ., concur.

                             *          *           *

   Not final until disposition of timely filed motion for rehearing.




   1   We decline to consider the trial court’s order denying appellant’s motion
to withdraw plea because it was entered after the notice of appeal was filed, at
which point the trial court lacked jurisdiction to proceed. Also, no notice of
appeal places that order before this court. Smith v. State, 113 So. 3d 110, 111
(Fla. 5th DCA 2013).